[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MOTION FOR MODIFICATION — SHOW CAUSE
The plaintiff in the above-captioned matter respectfully moves to modify the judgment of the court dated December 7, 1990 in the above-captioned matter in that there has been a substantial change of CT Page 1687 circumstances which would be detrimental to the plaintiff requiring the Court to modify its orders regarding distribution of property.
THE PLAINTIFF
SALVATORE C. AGATI RINALDI, ZIPOLI  BRUNO, P.C. HER ATTORNEYS
ORDER FOR HEARING AND NOTICE
The foregoing motion having been presented to the Court, it is hereby ordered that a hearing be held thereon at the family relations session of this court to be held within and for the Judicial District of Waterbury at Waterbury on March 4, 1991, at 9:30 a.m., and that the applicant give notice to the opposing party of the pendency of said motion and of the time and place where it will be heard, by having a true and attested copy of the motion and of this order served upon the opposing party by some proper officer in the manner prescribed by law, at least six days before the date of the hearing, and that due return of such service be made to this court.
Dated at Waterbury, Connecticut, this 11th day of February, 1991.
BY THE COURT
SUMMONS
TO ANY PROPER OFFICER:
By authority of the State of Connecticut you are hereby commanded to serve a true and attested copy of the foregoing motion and order for hearing on the opposing party in the manner prescribed by law for the service of civil process, at least six days before the date of hearing, and make due return to the Court.
Dated At Waterbury, Connecticut, this 13th day of February, 1991.
SALVATORE C. AGATI COMMISSIONER OF THE SUPERIOR COURT